Citation Nr: 1507464	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-16 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a temporary total disability evaluation based on treatment for a service-connected condition requiring convalescence. 

2.  Entitlement to a disability rating in excess of 20 percent for service-connected generalized residuals of a low back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of those proceedings is of record.


FINDINGS OF FACT


1.  The Veteran's July 2011 partial-hemilaminectomy and discectomy surgery and the resulting convalescence were not due to a service-connected disability.  

2.  In December 2014 the Veteran notified the Board that he was withdrawing his claim for a disability rating in excess of 20 percent for service-connected generalized residuals of a low back injury.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total disability evaluation based on treatment for a service-connected condition requiring convalescence have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.30 (2013).

2.  The criteria for withdrawal of the Veteran's appeal for a disability rating in excess of 20 percent for service-connected generalized residuals of a low back injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants seeking VA benefits.   See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A July 2011 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for entitlement to a temporary total disability rating and to establish an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and private medical records have been obtained and considered.  The Veteran has not identified any outstanding records that have not been obtained.  

The Veteran underwent VA examinations in August 2011 and October 2013, which involved reviews of the claims file, in-person interviews and physical assessments.  The Board finds these examinations to be adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the claimed disability in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the elements of the claim that were required in order to grant a temporary total evaluation.  In addition, the VLJ sought to identify pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding, including any chiropractic records.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Analysis

1.  Temporary Total Rating for Convalescence

In 1990, the Veteran sought to establish service connection for a low back disability.  He was examined in connection with this in July 1990.  X-rays taken at that time revealed questionable slight decreased disc height at L5-S1, and with his on-going complaints of pain radiating down the left leg which had originated in service after lifting heavy rocks, service connection was established for disability characterized as "Residuals low back injury with sciatic nerve impairment."  

In July 2011, the Veteran underwent a left L4-5 partial-hemilaminectomy and an L4 discectomy to repair an L4-L5 herniated nucleus pulposus which required convalescence.  The question is whether that surgery should be considered treatment of the Veteran's service connected disability, entitling the Veteran to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30.  

That question was put to a VA examiner in October 2013 and December 2013, who essentially concluded the surgery was not treatment for the service connected disability.  In explaining this conclusion, the examiner noted the history of various post service injuries in the period leading up to the surgery (as reported by the Veteran and reflected in the record), the description of the appearance of the disk removed in 2011, (as reported in the treatment records), which was inconsistent with a decades old condition, and the Veteran's report that he returned to his active baseline condition after the surgery, which again was noted as consistent with the L4 disk condition being a new and separate problem.  

In December 2013, the examiner added that the various activities the Veteran described in the period leading up to the surgery, (unsticking a car, jamming his foot into the ground jarring the back, and doing push-ups) did not support a conclusion that the service connected disability aggravated the L4-L5 disk herniation prior to the July 2011 surgery, and that imaging or examination of the service connected disability did not reveal any findings that could account for or aggravate the disk herniation in question.  

There is no medical opinion that the July 2011 surgery was treatment for the service connected disability, and while the Veteran is a competent and credible source for his own subjective complaints, he is not shown to have the technical expertise to express a probative opinion on the complex medical question presented by this case concerning the etiology and treatment for a herniated disk.   

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's July 2011 surgery was treatment for a service-related condition.  Rather, the Board finds that the procedure was required to treat the result of a combination of acute injuries sustained in early 2011 that themselves were neither due to or aggravated by the Veteran's service-connected back condition.  Accordingly, a temporary total disability evaluation is denied.  38 C.F.R. § 4.30.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Rating claim

An appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At his December 2014 Board hearing the Veteran withdrew his claim for a disability rating in excess of 20 percent for service-connected generalized residuals of a low back injury.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





ORDER

A temporary total disability evaluation based on treatment for a service-connected condition requiring convalescence is denied.

The Veteran's claim for a disability rating in excess of 20 percent for service-connected generalized residuals of a low back injury is dismissed.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


